DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 March 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 04 March 2022, with respect to the rejection of claims 1-3 and 5-6 under 35 USC § 102 have been fully considered and are persuasive in light of the new claim amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Otsuka et al. (US 2015/0358351) and Mabuchi et al. (US 2014/0328352 A1).
Otsuka discloses a system that utilizes a CAN network and during the transmission of data, arbitration is performed using an arbitration field, and if a plurality of network devices starts transmitting at the same time, a network device with a low-priority stops the transmission.  This may cause an interruption in the transmission process and a deviation in the transmission cycle (Para. 54).
The system first determines if the data ID of the received data frame exists in the filter table.  If it exists, then the system determines if the cycle for the data ID is normal using the normal cycle data in the filter table, the reception time of the received data frame, and the previous reception time.  If it does not exist, then an ID abnormality is detected.  If the cycle is not normal, it may be determined to be a short cycle.  In other words, a data frame having the same data ID has been received at a cycle shorter than the cycle which has been determined in advance and stored in the filter table and determines whether or not the subsequent data frame having the same data ID is received within a certain period of time.  The system takes into account a disturbance of the transmission cycle by utilizing a waiting time.  If the waiting time elapses, a time-out occurs and there is a high possibility that the data with the short cycle is actually normal data for which only a cycle has been shortened due to disturbance on the transmission cycle (Figs. 1, 9; Para. 86).
Otsuka further discloses when the cycle is abnormal for the received data frame, a margin for error may be taken into account for collisions/arbitration between data frames.  “Thus, even if the cycle is disturbed by collision or the like, it is less likely to be erroneously determined as a short cycle” (Para. 77).  Furthermore, “In the time-out process S904, when the time-out occurs (when the waiting time has elapsed), there is a high possibility that the data that has been detected as having a short cycle is actually normal data for which only a cycle has been shortened due to disturbance on the transmission cycle on the network bus, and spoofing data has not been received” (Para. 86).
Otsuka also discloses transmitting and receiving data frames with different data IDs/data types (Fig. 8).  Figure 8 shows a plurality of data IDs and the corresponding cycle for each data ID.  A collision can also occur with data frames that do not have the same data ID (Para. 66).
Mabuchi (new cited) discloses determining that a message received slightly late due to arbitration is a regular message (Para. 98, 99).
Combining the references brings about a system that includes detecting whether arbitration occurs when the first message is received in the case where the reception time of the first message is delayed outside the predetermined range in the determining; and determining that the first message is an anomalous message, in the case where no arbitration occurs when the first message is received in the detecting and that the first message is a normal message, in the case where arbitration occurs when the first message is received in the detecting, wherein in the detecting, it is detected that arbitration occurs in the case where one or more third messages different in data type from the first message and the first message following the one or more third messages are successively received from a time in the predetermined range including the scheduled time to a reception time of the first message and the reception time of the first message is delayed from the predetermined range of time including the scheduled time.  Therefore, the aforementioned limitations are taught by the combination of the cited references.
Also note the Takada et al. (US 2017/0324675 A1) reference in the Relevant Prior Art section also teaches the new limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of a “fraud detection device” comprising “one or more processors” and “storage” may be considered to be software per se and/or signals per se.
This rejection may be overcome by amending the claim to include one or more “hardware” processors and/or “non-transitory” storage, for example.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (US 2015/0358351) in view of Mabuchi et al. (US 2014/0328352 A1).
Regarding claim 1, Otsuka teaches a fraud detection method for detecting an anomalous message in an in-vehicle network, the fraud detection method comprising: 
receiving a first message transmitted in the in-vehicle network, i.e. an in-vehicle network such as a CAN (Fig. 2, el. 2; Para. 31); receiving a data frame (Para. 71);
determining whether a reception time of the first message is within a predetermined range including in a scheduled time that is an elapsed time from a reception time of a second message received last before the first message, the second message being with the same data type as the first message, e.g. obtaining the reception time of the received data frame (Para. 71); determining whether the data ID of the received data exists in the filter table, wherein the data ID identifies the type of data transmitted in the frame (Para. 45, 72); calculating the reception cycle of the data frame of the received data by comparing the obtained reception time with the previous reception time of the same data ID, comparing the reception cycle with the cycle in the filter table to determine if the cycle is abnormal, e.g., a short cycle, or is normal (Para. 70, 76); 
detecting whether arbitration occurs when the first message is received in the case where the reception time of the first message is…outside the predetermined range in the determining, e.g. detecting a short cycle; determining whether or not the subsequent data frame having the same data ID is received within a certain period of time; if the data with the same data ID is received, then it is determined that an abnormality has been detected (Para. 76, 81, 82); if the data with the same data ID is not received within the period of time, then there is a high possibility that the cycle has been shortened due to a periodic disturbance caused by collision (Para. 84, 86, 87), wherein arbitration is performed if a plurality of devices starts transmitting at the same time and a lower priority data frame is prevented from being transmitted causing an interruption, wherein the state in which the transmission timings of data overlap each other when data is intended to be transmitted is called collision (Para. 54); and 
determining that the first message is an anomalous message, in the case where no arbitration occurs when the first message is received in the detecting, e.g. determining that a cycle abnormality has occurred that is not due to an interruption from collision (Fig. 9, el. S902; Para. 82, 94, 95), and
that the first message is a normal message, in the case where arbitration occurs when the first message is received in the detecting, e.g. determining that the data that has been detected as having a short cycle is actually normal data for which only a cycle has been shortened due to disturbance on the transmission cycle and spoofing data has not been received (Fig. 9, el. S904; Para. 84, 86); 
wherein in the detecting, it is detected that arbitration occurs in the case where one or more third messages different in data type from the first message and the first message following the one or more third messages are successively received from a time in the predetermined range including the scheduled time to a reception time of the first message…, e.g. determining that the delay occurs in the transmission time due to a collision with a data frame with another data ID, wherein the system may include multiple data IDs (Fig. 7(a); Fig. 8, el. 802; Para. 66, 70); determining that the cycle is within a cycle margin for error (Para. 77); adjusting the time until the data frame transmitted at a normal cycle time is received in order to prevent an erroneous determination (Para. 84); determining that the data that has been detected as having a short cycle is actually normal data for which only a cycle has been shortened due to disturbance on the transmission cycle (Para. 86, 87), wherein arbitration is performed and there is a deviation in the transmission cycle (Para. 54).
Otsuka does not explicitly teach detecting whether arbitration occurs when the first message is received in the case where the reception time of the first message is delayed outside the predetermined range in the determining; and the reception time of the first message is delayed from the predetermined range of time including the scheduled time.
Mabuchi teaches receiving a first message transmitted in the in-vehicle network, e.g. receiving, by the controller, the communicated message (Para. 78, 99), wherein message communication is over an in-vehicle network configured as a CAN network (Fig. 1; Para. 41);
determining whether a reception time of the first message is within a predetermined range including in a scheduled time that is an elapsed time from a reception time of a second message received last before the first message, the second message being with the same data type as the first message, e.g. calculating a communication interval corresponding to the received message and determining whether the calculated communication interval matches the interval defined for the message, wherein the intervals match when the calculated interval falls within an error range for the defined interval (Para. 59, 78, 99), wherein a communication interval defined for a message is retained for each kind of message distinguished by an identifier given to the message in the CAN protocol (Para. 55), wherein a communication interval of two messages having the same identifier is measured within a range from several milliseconds to several seconds based on a measured time (Para. 62);
detecting whether arbitration occurs when the first message is received in the case where the reception time of the first message is delayed outside the predetermined range in the determining, e.g. detecting, from an error frame, a collision on the communication bus (Para. 99, 100), wherein the collision occurring causes the first ECU to not obtain a transmission right as a result of arbitration and the transmission is stopped causing transmission of the second message to be slightly delayed (Para. 99); wherein a margin period may be added to the error range in order to determine that the second message received slightly late is a regular message (Para. 99, 102); and
determining that the first message is an anomalous message, in the case where no arbitration occurs when the first message is received in the detecting, e.g. determining that the received message is an invalid message when the calculated interval does not match the defined interval within the error range (Para. 78, 80, 99) and 
that the first message is a normal message, in the case where arbitration occurs when the first message is received in the detecting, e.g. determining that the received message is regular message when the calculated interval matches the defined interval within the error range (Para. 78, 79); wherein a margin period may be added to the error range in order to determine that the second message received slightly late is a regular message (Para. 99, 102),
wherein in the detecting, it is detected that arbitration occurs in the case where one or more third messages different in data type from the first message and the first message following the one or more third messages are successively received from a time in the predetermined range including the scheduled time to a reception time of the first message and the reception time of the first message is delayed from the predetermined range of time including the scheduled time, e.g. detecting, from an error frame, a collision on the communication bus (Para. 99, 100), wherein the collision occurring causes the first ECU to not obtain a transmission right as a result of arbitration and the transmission is stopped causing transmission of the second message to be slightly delayed (Para. 99); wherein a margin period may be added to the error range in order to determine that the second message received slightly late is a regular message (Para. 99, 102); wherein messages with different identifiers may be received (Para. 55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Otsuka to include whether arbitration occurs when the first message is received in the case where the reception time of the first message is delayed outside the predetermined range in the determining; and the reception time of the first message is delayed from the predetermined range of time including the scheduled time, using the known method of detecting, from an error frame, a collision on the communication bus, wherein the collision occurring causes the first ECU to not obtain a transmission right as a result of arbitration and the transmission is stopped causing transmission of the second message to be slightly delayed, wherein a margin period may be added to the error range in order to determine that the second message received slightly late is a regular message, wherein messages with different identifiers may be received, as taught by Mabuchi, in combination with the in-vehicle network message verification system of Otsuka, for the purpose of enabling the system to determining an invalid message properly even when a message is not communication at a defined communication interval (Mabuchi-Para. 98).

Regarding claim 2, Otsuka in view of Mabuchi teaches further comprising: deciding either the reception time of the first message or the scheduled time of the first message as a start point for calculating a scheduled time of a fourth message received immediately after the first message, the fourth message being with the same data type as the first message, e.g. obtaining the reception time of the received data frame (Otsuka-Para. 71); determining whether the data ID of the received data exists in the filter table, wherein the data ID identifies the type of data transmitted in the frame (Otsuka-Para. 45, 72); and
determining whether a reception time of the fourth message is within a predetermined range including in the scheduled time that is elapsed time from the start point, e.g. determining that the ID is present in the table and calculating the reception cycle using the reception time (Otsuka-Para. 71, 75, 76); if a short cycle has been detected, the system may wait for data reception of a data frame having the same data ID, wherein the reception waiting time represents a time up to the data reception time at a normal cycle that is assumed or the previous reception time; waiting time=cycle in filter table-(data reception time-previous reception time) (Otsuka-Para. 82-84).

Regarding claim 3, Otsuka in view of Mabuchi teaches further comprising: determining a transmission type of the message, wherein in the deciding, the start point is decided depending on the transmission type, e.g. utilizing the CAN communication protocol (Otsuka-Para. 42, 43); determining whether the data frame has a low or high priority (Otsuka-Para. 54); the data ID for each data frame indicates the data type and a cycle is associated with each data ID/data type (Otsuka-Para. 45, 70); detecting reception of a data frame, obtaining the reception time of the data, and calculating the reception cycle using the reception time (Otsuka-Para. 71, 76).

Regarding claim 5, the claim is analyzed with respect to claim 1.  Otsuka in view of Mabuchi further teaches a fraud detection device, i.e. a network device such as a gateway or ECU (Otsuka-Fig. 3, el. 302, 303), that detects an anomalous message in an in-vehicle network, the fraud detection device comprising: one or more processors, i.e. a processor (Otsuka-Fig. 4, el. 401); and a storage, i.e. ROM (Otsuka-Fig. 4, el. 404), wherein the one or more processors, using the storage to perform the steps.

Regarding claim 6, the claim is analyzed with respect to claims 1 and 5.  Otsuka in view of Mabuchi further teaches a non-transitory computer-readable recording medium, i.e. ROM (Otsuka-Fig. 4, el. 404), having recorded thereon a computer program for causing the computer to execute the fraud detection method according to claim 1.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takada et al. (US 2017/0324675 A1)—Takada discloses performing arbitration in a CAN network when collision occurs between messages (Para. 41).  The system further includes deciding a reference time point  to calculate the interval (Para. 82, 83).  The time period may be decided in consideration of the time by which the message is delayed due to arbitration processing (Para. 84).  The message is determined to be fraudulent if it is not the one transmitted during the permission period (Para. 85).

Galula et al. (US 2017/0013005 A1)—Galula discloses message communication on an in-vehicle network.  The system detects anomalies based on message cycle time using the message reception time and the previous message reception time (Fig. 4A-C; Para. 115). The system also performs arbitration using the arbitration ID (Para. 38, 50).

Kishikawa et al. (US 2016/0359893 A1)—Kishikawa discloses message communication on an in-vehicle network.  The system detects anomalies based on the normal value of cycle of a data frame and arbitration using the arbitration ID (Figs. 8, 9; Para. 56, 92).

Hyun Min Song et al.—“Intrusion detection system based on the analysis of time intervals of CAN messages for in-vehicle network”—This document discloses intrusion detection on a CAN using the message arrival time and the arrival time of the last message and determining if the interval is shorter than normal (Page 66-Section B).

Sonalker et al. (US 2016/0188396 A1)—Sonalker discloses characterizing messages including arrival time and deviation of the arrival time over a specified window according to the arbitration ID (Para. 27).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643. The examiner can normally be reached Monday - Friday, 7:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




14 September 2022
/Jeremy S Duffield/Primary Examiner, Art Unit 2498